PALM SPRINGS TOWN HOMES LLC, Appellant,
v.
CLEAR CHANNEL OUTDOOR MEDIA OF SOUTH FLORIDA, INC., a Florida Corporation, Appellee.
No. 4D08-283.
District Court of Appeal of Florida, Fourth District.
October 22, 2008
Jill Nexon Berman, Jason R. Block and Thomas S. Ward of Berman, Rennert, Vogel & Mandler, P.A., Miami, for appellant.
Michael D. Brown of Brown & Associates, P.A., Riviera Beach, for appellee.
Per Curiam.
Affirmed.
TAYLOR, HAZOURI and MAY, JJ., concur.
Not final until disposition of timely filed motion for rehearing.